Citation Nr: 1400541	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-21 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a back disability. 

4.  Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1952 to September 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the St. Louis, Missouri RO.  In June 2013, the case was remanded for additional development.  

[This appeal was processed using VA's paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.]

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a back disability and for arthritis are being REMANDED the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is not shown that the Veteran has, or during the pendency of this claim has had, a hearing loss disability of either ear by VA standards.

2.  The preponderance of the evidence is against a finding that any current tinnitus is related to the Veteran's service or to any event or injury therein.






CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims of hearing loss and tinnitus.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  An August 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's available service treatment records (STRs), including a September 1956 separation examination report, have been secured.  Other service records (including hospitalization records from Kwajalein and Wright Patterson Air Force Base) and his service personnel records are unavailable; the RO has made formal findings (dated September 24, 2012) of their unavailability.  Pertinent postservice treatment records have been secured.  [The Board finds the records of Dr. William Holland noted in the remand are not pertinent to the claims of service connection for hearing loss or tinnitus (as Dr. Holland is a chiropractor).  Therefore his records of treatment of the Veteran are not pertinent to the instant claims.]

The Veteran was afforded a VA examination in August 2013; the findings were determined to be inconsistent and unreliable (apparently based on a failure to cooperate) and the examination was terminated.  Notably the Veteran has not submitted any competent (medical) evidence suggesting that he has hearing loss (by VA standards) or tinnitus related to service, and another examination to secure a medical nexus opinion is not necessary, as even the low threshold (as to when an examination is necessary) endorsed by the U.S. Court of Appeals for Veteran's Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 27 (2006) is not met.  See 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131;
38 C.F.R. § 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disability, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including sensorineural hearing loss (SNHL) as an organic disease of the nervous system), may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. §§ 1112, 1113, 1137;
38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
The Board notes that it has reviewed all of the evidence in the Veteran's electronic claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

The Veteran claims his hearing loss and tinnitus disabilities resulted from a transport flight in an unpressurized plane in 1953.  He alleges that as a result, his ears became "plugged" to the point where he could hardly hear; he relates that he sought medical attention (which included air being forced into his nose in an attempt to open his ears).  He claims that he has experienced hearing loss since separation from service.  The Veteran further contends that he did not realize the extent of his hearing loss until an entrance examination for college, when he could not successfully pass the hearing test.  He asserts that his hearing has never improved and that he learned to lip read to compensate for the loss.  

The Veteran's only available STRs are an entrance examination dated in October 1952 and a separation examination dated in September 1956; neither contains audiometric results.  A hearing abnormality was not noted.  

On a May 2005 new patient questionnaire (for treatment of a back injury), the Veteran marked "no" to hearing loss or ringing in his ears.  

November 2008 to June 2013 treatment records from the Veteran's primary care physician have been obtained.  There are no notations of complaints, treatment, or diagnosis of hearing loss or tinnitus in these records.  In fact treatment records from these dates note that the Veteran's ears were normal, with normal tympanic membrane (TM) and external ear canals of both ears.  

In February 2012 correspondence, a witness who reported that he had firsthand knowledge, confirmed that the Veteran was on a transport plane with an unpressurized cabin and that an air hose was used to clear the Veteran's ears.  
The Veteran was afforded a VA examination in August 2013.  The examiner noted that the results of audiometry were considered unreliable and could not be used.  The examiner noted the Veteran's responses for tones, speech tympanometry, and reflexes were inconsistent.  He was reinstructed hoe to respond for tone testing, but his responses continued to be inconsistent, and testing was terminated.  

Hearing Loss 

The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (hearing loss).  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

There is no competent evidence of record that the Veteran has (or during the pendency of this claim has had) a hearing loss disability.  As is noted above, the treatment records received do not show such disability.  The only treatment record with mention of his ears or hearing notes that he did not report hearing loss.  

The RO arranged for a VA examination in this matter, but as the Veteran's responses on audiometry testing were found to be inconsistent (and unreliable) said examination could not establish the presence of a hearing loss disability.  The Board has considered the Veteran's lay statements that he has hearing loss.  While the Veteran is competent to provide evidence about complaints or symptoms he has experienced (such as a perceived decrease in hearing acuity), he is not a medical professional and is not competent to establish by his opinion that he has a hearing loss disability, as that requires audiometric studies.  See 38 C.F.R. § 3.385.  

Without competent evidence of current hearing loss disability, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.

Tinnitus 

The Board finds the preponderance of the evidence is also against the claim of service connection for tinnitus. 

The Veteran claims he has tinnitus that had its onset in service.  Tinnitus was not noted/reported on service separation examination, or at any time soon thereafter.  

The medical evidence of record does not show that the Veteran has a diagnosis of tinnitus; there is no treatment record that shows such diagnosis.  Significantly, on May 2005 new patient questionnaire, the Veteran affirmatively denied ringing in his ears.

The Board notes that tinnitus is a disability capable of lay observation (by the person experience it, but generally not detectable by others).  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  A veteran is competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observe, and is within the realm of his personal knowledge").  There is no evidence in the record to refute that he now has tinnitus, and it may be conceded that he now has ringing in his ears.  However, the Board finds that his statements that he has had tinnitus ever since service are self-serving, compensation-driven, and not credible.

The earliest postservice notation of tinnitus, apart from that in the June 2008 claim seeking service connection for such disability, was on a September 2013 case information worksheet for medical treatment.  Earlier treatment records, and in particular a May 2005 medical questionnaire note he denied ringing in the ears (contradicting his more recent accounts of persistent tinnitus since service) and show his ears were normal.  Furthermore, it would appear logical that if the Veteran had had tinnitus beginning in service and persisting since, as alleged, he would have sought medical attention (or at least reported it to treatment providers) sooner than 57 years after it first appeared.  

In light of the foregoing, the Board finds that the credible evidence, considered in its totality does not show that any current tinnitus may be related to service.  Accordingly, the preponderance of the evidence is against this claim, and the appeal in this matter must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

On review of the record, the Board finds that the claims of a back disability and arthritis must again be remanded for evidentiary development.  In the previous (June 2013) remand, the Board sought a VA examination to determine the nature and etiology of the Veteran's claimed back disability, and specifically whether such disability is related to his active duty service, to include a football injury therein.  The Veteran underwent such examination in August 2013.  The Board finds the opinion offered then to be inadequate for rating  purposes, because it is couched in terms of uncertainty and includes an inadequate explanation of rationale.  As was noted in the previous remand the Veteran's STRs are unavailable for review; however, the Board finds no reason to doubt his account of a football injury in service.  Therefore (and resolving reasonable doubt in the Veteran's favor, as required) for the purpose this claim it should be assumed that the Veteran sustained a football injury in service (details unknown).  

Additionally, the October 2013 supplemental statement of the case (SSOC) notes that upon attempting to secure the treatment records of Dr. William Holland, VA received a negative response.  However, the September 2013 response received from Dr. Holland includes a note that reads "Enc[losed] are treatment dates from 2008 to 2013."  There are no records attached to this correspondence included in the Veteran's Virtual VA file.  Dr. Holland has been identified as a chiropractor, and records of any treatment he provided the Veteran for back disability and/or arthritis may contain pertinent information, and must be secured.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The RO should secure for the record copies of the complete clinical records of all evaluations and/or treatment the Veteran received for his back disability/arthritis from Dr. William Holland.  The Veteran must cooperate in this matter by providing any additional authorizations necessary,.  

2. The RO should thereafter arrange for the record to be returned to the August 2013 VA examiner for an addendum opinion.  [If that examiner is unavailable, the Veteran should be scheduled for another examination to secure the opinion sought.]   For the purpose of this opinion, it should be assumed that the Veteran sustained a football injury in service (as he alleges).   The consulting provider should opine whether it is at least as likely as not (a 50 percent or better probability), that the Veteran's back disability and arthritis are etiologically related to his service, to include as due to a football injury therein? 

The examiner must explain the rationale for the opinion.  

3. The RO should then review the record and readjudicate the remaining claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


